04/07/2020



                                                                                           Case Number: DA 20-0157




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0157

IN RE THE MARRIAGE OF:

CHRISTINE L. MULGREW,

            Petitioner and Appellee,
                                                             SECOND ORDER OF MEDIATOR
                                                                         APPOINTMENT
      and

THOMAS D. MULGREW,

            Respondent and Appellant.

        Candace F. West, the mediator previously appointed in this matter, has declined
the appointment. Accordingly, Ms. West’s order of mediator appointment is hereby
rescinded and
        IT IS ORDERED THAT David B. Gallik, whose name appears next on the list of
attorneys desiring appointment as mediators for Domestic Relations appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this April 6, 2020.



                                                   Viy-.-6Am--f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Katharine Siobhan Donnelley, Thomas D Mulgrew, David B. Gallik